Citation Nr: 1241473	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  08-38 193	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for human immunodeficiency virus/acquired immunodeficiency syndrome (HIV/AIDS).

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to a rating higher than 50 percent for anxiety disorder.

4.  Entitlement to a rating higher than 20 percent for nerve damage of the right lower extremity.

5.  Entitlement to a rating higher than 20 percent for nerve damage of the left lower extremity.

6.  Entitlement to a rating higher than 10 percent for lumbosacral strain.

7.  Entitlement to a compensable rating for a burn scar on the right buttock.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had service in the U.S Army Reserves, including periods of active duty for training (ACDUTRA) from August 15, 1980 to December 12, 1980, from May 16, 1982 to May 29, 1982, from June 3, 1983 to June 18, 1983, and from July 22, 1984 to August 3, 1984.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from July 2006 and June 2007 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing in his December 2008 substantive appeal (on VA Form 9).  However, in January 2009, he and his representative agreed to an informal conference in lieu of an actual hearing.  The Board, therefore, does not find that there is an outstanding hearing request.

Additional evidence in the form of VA treatment records were associated with the Veteran's electronic ("Virtual VA") claims file after the RO's most recent readjudication of the claims.  But in November 2012, the Veteran's representative waived the right to have the RO, as the agency of original jurisdiction (AOJ), initially consider this additional evidence, so the Board may in the first instance.  See 38 C.F.R. § 20.1304(c).

The Board is going ahead and deciding the claims for service connection for HIV/AIDS and a kidney disorder.  Since, however, the remaining increased-rating claims, including for a TDIU, require further development before being decided on appeal, the Board is remanding these other claims to the RO via the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  Although the Veteran has the claimed current disability from HIV/AIDS and was struck by lightning on June 5, 1983, during a period of ACDUTRA, a June 2006 VA examiner concluded that a lightning strike does not cause HIV infection, and this claimed disability has not been otherwise attributed to the Veteran's service.

2.  He also has the claimed kidney disorder, but the evidence does not suggest this disorder is related to the lightning strike or otherwise to his service.  Instead, the evidence indicates it is a complication of his HIV/AIDS, so a disability unrelated to his service.


CONCLUSIONS OF LAW

1.  His HIV/AIDS is not due to disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2012).

2.  His kidney disorder also is not due to disease or injury incurred in or aggravated by his active military service or a service-connected disability.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3,310 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a complete or substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist him in obtaining this evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Regarding these two service-connection claims being decided in this decision, for HIV/AIDS and a kidney disorder, a notice letter was sent by the RO to the Veteran in February 2006, so prior to initially adjudicating these claims in July 2006, therefore in the preferred sequence.  The letter apprised him of the type of evidence and information needed to substantiate these claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  Another notice letter was sent later in September 2008 that provided the general criteria for assigning "downstream" disability ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  That additional letter was sent after the initial adjudication of the claims by the RO, but an even more recent August 2008 SSOC readjudicated the claims, including considering any additional evidence received in response to this additional notice, thereby curing the timing defect in the provision of that additional notice.  Prickett, 20 Vet. App. at 376.  And although the letters did not include the general criteria for assigning "downstream" effective dates, as these two claims for service connection are being denied, effective dates will not be assigned.  So not receiving this additional notice is harmless error.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing error, but above and beyond that, showing how it is unduly prejudicial, i.e., more than harmless, meaning establishing how it is outcome determinative of the claim).

VA also fulfilled its duty to assist the Veteran with these two claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his available service treatment records (STRs) from his service in the reserves, as well as his VA outpatient and private treatment records.

Also, as concerning his claim for HIV/AIDS, a VA compensation and pension examination (C&P exam) was arranged in June 2006.  The examination report provides the information needed to address the determinative issue of causation, including insofar as whether the HIV/AIDS is related to a lightning strike during the Veteran's active military service.  So additional examination and opinion concerning this claim are not needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to, it must provide an adequate one or notify the claimant why one will not or cannot be provided).  

A C&P examination was not specifically provided for the kidney disorder claim.  Even so, the Board does not find that a remand for a VA medical examination or opinion is necessary for this claim because, although there is an established event or injury in service in the way of a lightning strike, there is no indication the kidney disorder is a consequence.  To the contrary, the evidence in the file attributes the kidney disorder to the HIV/AIDS, which itself is unrelated to the Veteran's active military service, including the lightning strike, so not a service-connected disability.  Thus, as there is no suggestion of a relationship or correlation between this kidney disorder and the Veteran's active military service, including secondarily by way of a service-connected disability, a VA examination and opinion are not warranted.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In deciding these claims, the Board has reviewed all of the relevant evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.


Stated somewhat differently, service connection requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a causal relationship, nexus or linkage between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Active military service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (though not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d). 

To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for other periods of service does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  Here, the Veteran already has established "Veteran" status for the ACDUTRA period of June 3 to June 18 1983, as he has service-connected disabilities related to that period of ACDUTRA.

In addition, certain chronic diseases, such as cardiovascular-renal disease, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  But, with respect to presumptive service connection for chronic diseases as it pertains to periods of ACDUTRA, the U.S. Court of Appeals for Veterans Claims (CAVC/Court) has held that a claimant whose claim is based on a period of ACDUTRA can never be entitled to the "presumption of service connection."  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  This is so because, by definition, the presumption of service connection applies where there is no evidence that a condition began in or was aggravated during the relevant period of service.  By contrast, for a claimant whose claim is based on a period of ACDUTRA, there must be some evidence that the condition was incurred or aggravated during the relevant period of service.  Id.  Thus, under no circumstance, is service connection warranted for a kidney disorder on a presumptive basis pertaining to chronic diseases concerning any of the Veteran's periods of ACDUTRA.  The same is true for the presumptions of soundness and aggravation, as they also do not apply to ACDUTRA service, on AD.  Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

A.  HIV/AIDS

The Veteran asserts that he has HIV/AIDS (including mycobacterium avium-intracellulare complex disease) as a result of a lightning strike that occurred in June 1983 during a period active military service.  Thus, he contends that his HIV/AIDS is a service-connected disability.

A review of his STRs confirms he was struck by lightning during the time alleged.  This incident occurred on June 5, 1983 at Fort Bragg, North Carolina.  He was injured when lightning struck a tent in the field.  The diagnosis was "electrical injury, lightning."  Since the incident occurred on June 5, 1983, it was during a period of ACDUTRA - which was from June 3, 1983 to June 18, 1983.  Thus, the evidence establishes he sustained this claimed injury in service.  There still has to be competent and credible evidence, however, attributing his HIV/AIDS to that trauma or otherwise to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  

And, unfortunately, it is in this equally critical respect that the evidence is far less favorable to this claim, so it must be denied.

The lightning strike in service has been conceded by the RO as the Veteran is already service connected for an anxiety disorder, lumbosacral strain, and nerve damage of his right and left lower extremities and a burn scar on his right buttock as residuals of that trauma.  But the same cannot be said of his HIV/AIDs, although there is no disputing he has this condition.

Post-service treatment records reflect a diagnosis of HIV.  The initial diagnosis was made in March 2003 at the private facility WakeMed.  A VA C&P examination in June 2006 that was performed in connection with the claim confirmed the HIV diagnosis with the associated mycobacterium avium-intracellulare complex disease.  More recent VA treatment records continue to show a problem history of HIV.  In view of this evidence, the current disability element of the claim is met as well. 

The salient question in this claim, then, is whether the Veteran's HIV is related to or a result of the lightning strike in service.  The June 2006 VA examiner answered the question in his report as he stated "[t]his is not true.  Lightning strike does not cause HIV infection."  This opinion was provided after the examiner had reviewed the claims file, noted the Veteran's history, and conducted a physical examination.

In consideration of this evidence, the Board finds that, although the Veteran has the claimed current disability of HIV/AIDS and was struck by lightning during a period of ACDUTRA on June 5, 1983, the June 2006 VA examiner has concluded that a lightning strike does not cause HIV infection.  This opinion represents the most probative and persuasive competent medical evidence pertaining to the claim.  The Board reads the opinion as meaning it is not medically possible for a lightning strike to cause HIV/AIDS.  Therefore, the evidence does not show that the Veteran's HIV/AIDS was caused by the lightning strike in service.  In fact, to the contrary, the medical evidence steadfastly refutes any such cause and effect.  

The Board has considered the Veteran's lay opinion that his HIV/AIDS was caused by the lightning strike.  However, although he is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, he is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (discussing this axiom in a claim for rheumatic fever or rheumatic heart disease).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); and Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Here, the medical expert charged with making this important determination considered the Veteran's theory of causation but did not affirm or endorse it, and the Veteran has not identified any evidence that a lightning strike can cause HIV/AIDS.  There also is no competent and credible evidence otherwise linking his HIV/AIDS to his active military service.

Aside from the evidence showing a lack of a link between HIV/AIDS and the lightning strike, the onset of the Veteran's HIV was nearly 20 years after his most recent period of ACDUTRA service.  The treatment records indicating the initial diagnosis in March 2003 and the subsequent treatment records and examination reports do not suggest that his HIV/AIDS incepted during a period of ACDUTRA and he has not provided supporting evidence that he had HIV/AIDS during those time periods.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the absence of any indication of a relevant medical complaint until relatively long after service is one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability).  See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence that demonstrated continuity of symptomatology and had failed to account for the lengthy time period for which there was no clinical documentation of the claimed disorder).  Because the evidence does not show that his HIV/AIDS had its  clinical onset during, or is otherwise related to, his active military service, service connection for HIV/AIDS is not warranted.

B.  Kidney Disorder

The Veteran also asserts that he has a kidney disorder related to the June 5, 1983 lightning strike in service or, at the least, that this disorder is a complication of his HIV/AIDS that is related to that incident.

Post-service records reflect treatment for kidney problems.  The earliest diagnoses were of renal insufficiency and renal failure, which were identified in March 2003 at the private facility WakeMed at the same time that HIV was initially diagnosed.  The kidney problems were thought to be presumably secondary to HIV nephropathy.  The Veteran was subsequently hospitalized at the VA Medical Center (VAMC) in Durham, North Carolina.  An ultrasound of his kidney revealed enlarged kidneys consistent with HIV nephropathy.  The discharge diagnoses included HIV-associated nephropathy.  He has received regular treatment for kidney problems since that time and the most recent VA treatment records, dated through January 2012, show dialysis treatment for end-stage renal disease.

For this claim, similar to the HIV claim, the current disability element is met and the in-service lightning strike is established.  However, all of the competent medical evidence since the kidney disorder was identified solely relates the Veteran's kidney problems to his HIV/AIDS.  Examination and testing shows that he has HIV nephropathy that has resulted in renal failure and end-stage renal disease.  Also similar to the HIV claim, he has not identified any medical evidence that the lightning strike caused his kidney disorder or even that a lightning strike can cause a kidney disorder.  This type of link would not be in the realm for a lay person to make.  See Woehlaert, 21 Vet. App. at 456.


So in consideration of the evidence of record, the Board finds that, although the Veteran indisputably has a kidney disorder, the evidence does not suggest it is related to or the result of the lightning strike.  Instead, the evidence shows the kidney disorder is the result (i.e., a complication) of his HIV/AIDS.  In view of this finding, and because the evidence shows that the onset of the kidney disorder was nearly 20 years after his most recent period of ACDUTRA service, the Board concludes that service connection is not warranted for the kidney disorder on a direct-incurrence basis.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. §§ 3.303, 3.304.  Furthermore, as service connection is not in effect for HIV/AIDS and, in fact, has determined not to be warranted, it is not permissible to resultantly award service connection on a secondary basis for the kidney disorder as the underlying condition (HIV/AIDS) is itself not service connected.  See 38 C.F.R. § 3.310.

For these reasons and bases, the Board finds that the claims of entitlement to service connection for HIV/AIDS and a kidney disorder must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, this doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

The claim for service connection for HIV/AIDS is denied.

The claim for service connection for a kidney disorder also is denied.



REMAND

As for the remaining claims for higher ratings for the anxiety disorder, nerve damage of the right and left lower extremities, lumbosacral strain, and burn scar on the right buttock, another VA C&P examination is needed to reassess the severity of these disabilities, especially since the Veteran's last evaluation for compensation purposes was in October 2008, so more than 4 years ago, and because of the possibility these disabilities since have worsened.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating) and Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).

Further, in light of this remand, updated treatment records should be obtained from the Durham VAMC.  The most recent records from this facility are dated through January 2012, and it appears the Veteran continues to be evaluated and treated there for his disabilities.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this additional evidence because it is generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).


There is also a derivative claim for a TDIU on appeal.  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If, as here, there are two or more disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  This is already the case regardless of the outcome of the rating claims being remanded as the Veteran's service-connected disabilities currently combine to 70-percent disabling and his anxiety disorder is rated as 50-percent disabling.  Thus, the schedular requirements of § 4.16(a) for a TDIU have been met.

In multiple applications for a TDIU, the Veteran has indicated that he is not employed and that this is due to being struck by lightning during his service, as well as on account of his consequent back and leg disabilities and his anxiety.  He stated that his usual occupation was as a cement laborer and that he last worked full time either in 1998, February 1999, May 2000, or February 2001.  A statement from his former employer, however, indicates the Veteran worked as recently as June 2002.  Still, the evidence does not tend to suggest that he is currently working.

Multiple VA examiners most recently addressed the matter in October 2008 C&P examination reports.  In an examination that was conducted in connection with the service-connected back and legs disabilities, the examiner commented that the Veteran should be able to do some kind of non-strenuous labor since he is able to do his chores around the house and he has a valid driver's license.  The same examiner, in a separate scar examination report, indicated the Veteran should probably not do any kind of heavy or strenuous labor, but that he certainly could do sedentary or light work in this examiner's opinion.  In connection with a VA C&P psychiatric examination, an examiner stated that, although the Veteran's psychiatric symptoms would make employment difficult, they would not, in and of themselves, preclude employment.


Although these VA opinions appear to conclude the Veteran's service-connected disabilities, when considered individually, do not preclude him from securing or following a substantially gainful occupation, no opinion has been provided as to whether the combined effects of his service-connected disabilities do so.  Thus, the Board also finds that the TDIU claim should be remanded to allow for the RO/AMC to obtain another opinion on this matter.  As the Court pointed out in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be substantially gainful versus just marginal in comparison.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Request treatment records dated since January 2012 from the Durham VAMC.  Since these records are in the custody of a Federal department or agency, namely, VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  The Veteran also must be appropriately notified if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule a VA compensation examination to reassess the severity of the Veteran's service-connected anxiety disorder.  This includes reporting on the extent and frequency of his symptoms that are attributable to this disorder, assigning a Global Assessment of Functioning (GAF) score, and explaining what measure of the score is specifically attributable to the anxiety disorder.  As well, while addressing the specific rating criteria, the examiner must also comment on how the Veteran's symptoms, even if not specifically listed amongst these criteria, affect his social and occupational functioning (assuming they are attributable to his anxiety disorder).  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  But use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

3.  Also, schedule another VA compensation examination to reassess the severity of the Veteran's service-connected lumbosacral strain.  The examiner must specify the range of motion on forward flexion, backward extension, left and right lateral flexion (side bending), and left and right rotation (twisting).  These ranges of motion should be measured in degrees, with normal range of motion additionally indicated for comparison.

If motion is so restricted that there is what amounts to ankylosis, favorable or unfavorable, then this must be expressly indicated.

The examiner must also determine whether there are objective clinical indications of pain/painful motion, weakened movement, premature/excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range-of-motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the lumbar spine is subject to prolonged, repetitive motion or use over a period of time.  And this determination also should be portrayed, if feasible, in terms of the degree of additional range of motion lost due to these factors.

Also, the examiner should note whether the low back disability results in muscle spasm or guarding, and if it is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Additionally, the examiner should identify any associated objective neurologic abnormalities other than the already service-connected nerve damage of the lower extremities.

The examiner should comment, as well, on whether the Veteran's low back disability involves incapacitating episodes* and, if so, the frequency and total duration of them during the past 12 months.

*According to Note (1) in 38 C.F.R. § 4.71a, Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to Intervertebral Disc Syndrome (IVDS) requiring bed rest prescribed by a physician and treatment by a physician.  

4.  In addition, schedule a VA compensation examination to reassess the severity of the service-connected nerve damage affecting the Veteran's lower extremities.  To this end, the examiner should comment on whether this nerve damage is tantamount to complete versus incomplete paralysis.  Complete paralysis would involve the foot dangles and drops, with no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  If instead incomplete, then indicate whether it is mild, moderate, moderately severe, or severe with marked muscular atrophy.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

5.  As well, schedule another VA compensation examination to reassess the severity of the service-connected burn scar of the right buttock, including to determine the extent of all associated disability.

*Each examiner must discuss the underlying medical rationale of all opinions expressed, whether favorable or unfavorable, based on the objective clinical findings and information obtained from their review of the record.  So the claims file, including a complete copy of this remand, must be made available to the examiners to allow them an opportunity to become familiar with the Veteran's pertinent medical and other history. 

6.  Also obtain a VA opinion from an appropriate medical professional as to whether the Veteran is unable to obtain and maintain substantially gainful employment due solely to his service-connected disabilities, singularly or jointly, versus just marginal employment, when considering his level of education, prior work experience and training, etc.

Service connection is currently in effect for anxiety disorder, nerve damage of the right and left lower extremities, lumbosacral strain, and a burn scar on his right buttock.  So, again, the person designated to provide this opinion must consider these disabilities in combination, not just individually or compartmentally, when determining their affect on the Veteran's employability.

The reviewer must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

The need for another VA examination(s) is left to the discretion of the VA reviewer selected to provide this opinion. 

7.  Then readjudicate these remaining claims for higher ratings, including considering whether a derivative TDIU is warranted.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


